Name: 73/318/EEC: Commission Decision of 4 October 1973 in connection with social legislation relating to road transport refusing approval of the use of the Swiss individual control book
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  Europe;  land transport;  transport policy
 Date Published: 1973-10-18

 Avis juridique important|31973D031873/318/EEC: Commission Decision of 4 October 1973 in connection with social legislation relating to road transport refusing approval of the use of the Swiss individual control book Official Journal L 291 , 18/10/1973 P. 0035 - 0035 Finnish special edition: Chapter 7 Volume 1 P. 0151 Swedish special edition: Chapter 7 Volume 1 P. 0151 COMMISSION DECISION of 4 October 1973 in connection with social legislation relating to road transport refusing approval of the use of the Swiss individual control book (73/318/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 543/69 (1) of 25 March 1969 on the harmonization of certain social legislation relating to road transport, as amended by Council Regulations (EEC) Nos 514/72 and 515/72 (2) of 28 February 1972, and in particular Article 14 (1) thereof; Whereas the second subparagraph of Article 14 (1) of Council Regulation (EEC) No 543/69 provides that the Commission shall, on the application of a Member State, approve a control book of a model different from the model shown in the Annex, on condition that such model does not differ in essential points from the model laid down by the Community; Whereas by letter dated 16 October 1972 the German Government applied to the Commission for approval of the individual control book (Livret de travail du conducteur professionnel de vÃ ©hicules automobiles) currently in use in Switzerland; Whereas this control book, however, differs from the Community model in the following respects in particular: - total weekly driving time is not shown, whereas it is an essential aim of current Community rules that this be shown; - permissible maximum weight is not shown, whereas on this factor depends the application of Article 6 of Regulation (EEC) No 543/69, relating to double-manning for distance exceeding 450 kilometres; - as regards the carriage of passengers, no provision is made for a choice of daily rest period arrangements as provided for in Article 11. Whereas these differences from the Community model concern essential points within the meaning of Article 14 of Council Regulation (EEC) No 543/69 of 25 March 1969, as amended by Regulation (EEC) No 514/72 of 28 February 1972 ; whereas the points in question are intended to ensure that certain basic principles of Council Regulation (EEC) No 543/69 are observed; Whereas the fact that vehicles registered in Switzerland are fitted with a tachygraph, thus enabling a check to be kept on total weekly driving time, is not conclusive in this connection, for, besides being outside the requirement prescribed by the provision in question for the approval of control books of a model different from the Community model, it does not in any case remedy the other two deficiencies pointed out above; Whereas the control book submitted for approval does not therefore enable a proper check to be kept in compliance with Council Regulation (EEC) No 543/69; HAS ADOPTED THIS DECISION: Article 1 Following the application by the German Government under the second subparagraph of Article 14 (1) of Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport, as amended by Article 4 of Council Regulation (EEC) No 514/72 of 28 February 1972, approval for the Swiss control book is refused. Article 2 This Decision is addressed to all Member States. Done at Brussels, 4 October 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 77, 29.3.1969, p. 49. (2)OJ No L 67, 20.3.1972, pp. 1 and 11.